PER CURIAM.
Appellant’s judgment and sentence for count 10 in circuit court case number 86-40 erroneously reflect that appellant’s attempted burglary of a dwelling conviction is a second degree felony. Attempted burglary of a dwelling is a third degree felony punishable by a term of imprisonment not exceeding five years. §§ 775.082(3)(d), 777.04(4)(c) and 810.02(3), Fla.Stat. The circuit court clearly expressed its intent to impose a sentence of five years incarceration on appellant’s third degree convictions. Accordingly, the sentence on count 10 is hereby reduced to five years incarceration. In all other respects the judgments and sentences appealed are AFFIRMED.
SHIVERS, THOMPSON and ZEHMER, JJ., concur.